Title: To George Washington from Adam Stephen, 9 September 1758
From: Stephen, Adam
To: Washington, George



Sir,
Camp on Loyal Hannon [Pa.] Septr 9th 1758

Please to send up the mens Cloaths & Bayonets; The Season approaches which requires the Use of Both.
Your men in the Detachment have been greatly harassed Since the first of June; on which we Left Winchester by Sr John St Clairs Orders—Without any from Genl Forbes or Col. Bouquet,

nay Contrary to their intention as the Latter informed me; We are all obliged to the Qr Mr Genl for that, as Likewise for his particular regard for having us at Work rather [than] any other troop. His fondness in this respect, with his daring to Call us Mutineers; occasiond a difference betwixt us which at present lies under the determination of Genl Forbes, Upon Whom Sr John Waits, all the Way from Lawrel hill, to give his reasons for his behaviour—The Cloaths belonging to my Company were sent to Fort Cumberland, those of the Other Companies were Left, in store at Raystown—you have no reason to Alter your Opinion of the Rout of the Army. I can make it Appear that the Virginians have Contributed their Utmost to forward his Majestys Service—I inclose you a Return of the Detachmt, and am with Respect, Sir, your most Obt hubl. Servt

Adam Stephen

